    2:21-cv-01863-BHH         Date Filed 06/18/21      Entry Number 2        Page 1 of 3




                      IN THE UNITED STATED DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

MARK FULTZ, Individually,                 )               CA No.: 2:21-cv-1863-BHH
                                          )
                        Plaintiff,        )
                                          )
      -versus-                            )               DEFENDANT’S LOCAL
                                          )               26.01 DISCLOSURES
BROTHERS PROPERTY MANAGEMENT              )
CORPORATION; PATRIOTS ANNEX,              )
LLC; PATRIOTS POINT DEVELOPMENT           )
AUTHORITY,                                )
                        Defendant.        )
__________________________________________)


      (A)    State the full name, address and telephone number of all persons or legal
             entities who may have a subrogation interest in each claim and state the basis
             and extent of said interest.

                                        RESPONSE:

      None known at this time.

      (B)    As to each claim, state whether it should be tried jury or nonjury and why.

                                        RESPONSE:

      The case should be tried nonjury as the Complaint seeks only equitable relief.

      C)     State whether the party submitting these responses is a publicly owned
             company and separately identify: (1) each publicly owned company of which
             it is a parent, subsidiary, partner, or affiliate; (2) each publicly owned
             company which owns ten percent or more of the outstanding shares or other
             indicia of ownership of the party; and (3) each publicly owned company in
             which the party owns ten percent or more of the outstanding shares.

                                        RESPONSE:

      This Defendant is not a publicly owned company.

      (D)    State the basis for asserting the claim in the division in which it was filed (or
             the basis of any challenge to the appropriateness of the division).



                                              1
2:21-cv-01863-BHH        Date Filed 06/18/21      Entry Number 2       Page 2 of 3




                                      RESPONSE:

 The facts and circumstances which give rise to this action arose in Charleston County
 which is within the Charleston Division.

 E)      Is this action related in whole or in part to any other matter filed in this
         District, whether civil or criminal? If so, provide: (1) a short caption and the
         full case number of the related action; (2) an explanation of how the matters
         are related; and (3) a statement of the status of the related action. Counsel
         should disclose any cases which may be related regardless of whether they are
         still pending. Whether cases are related such that they should be assigned to
         a single judge will be determined by the Clerk of Court based on a
         determination of whether the cases arise from the same or identical
         transactions, happenings or events; involve the identical parties or property;
         or for any other reason whole entail substantial duplication of labor if heard
         by different judges.

                                      RESPONSE:

 No.

 (F)     If the defendant is improperly identified, give the proper identification and
         state whether counsel will accept service of an amended summons and
         pleading reflecting the correct identification.

                                      RESPONSE:

 This Defendant is correctly identified.

 (G)     If you contend that some other person or legal entity is, in whole or in part,
         liable to you or the party asserting a claim against you in this matter, identify
         such person or entity and describe the basis of said liability.

                                      RESPONSE:

 None.

 Dated this 18th day of June, 2021.




                                           2
2:21-cv-01863-BHH   Date Filed 06/18/21   Entry Number 2       Page 3 of 3




                                     Respectfully submitted,

                                     WALL TEMPLETON & HALDRUP, P.A.

                                     s/Graham P. Powell
                                     Graham P. Powell (Fed ID #7722)
                                     Stephanie G. Brown (Fed ID #123434)
                                     145 King Street
                                     Post Office Box 1200
                                     Charleston, South Carolina 29402
                                     Telephone: (843) 329-9500
                                     Graham.Powell@WallTempleton.com
                                     Stephanie.Brown@WallTempleton.com
                                     Attorneys for Defendant Patriots Annex,
                                     LLC




                                 3
